UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                           No. 06-6094




ANTHONY J. TURNER,

                                           Petitioner - Appellant,

          versus



GENE M. JOHNSON, Director, Virginia Department
of Corrections,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.   Robert G. Doumar, Senior
District Judge. (2:05-cv-00683-RGD)


Submitted: May 18, 2006                          Decided: May 31, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Anthony J. Turner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Anthony J. Turner, a Virginia inmate, seeks to appeal the

district court’s order dismissing without prejudice his petition

filed under 28 U.S.C. § 2254 (2000) as an unauthorized second or

successive petition.        The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.                  28 U.S.C.

§ 2253(c)(1) (2000); Jones v. Braxton, 392 F.3d 683 (4th Cir.

2004).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                    28

U.S.C. § 2253(c)(2) (2000).          A prisoner satisfies this standard by

demonstrating that reasonable jurists would find the district

court’s assessment of his constitutional claims debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.        See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).              We have independently reviewed

the record and conclude that Turner has not made the requisite

showing.       Accordingly, we deny a certificate of appealability, and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal    contentions    are     adequately   presented     in   the

materials       before   the    court   and     argument   would   not    aid   the

decisional process.



                                                                         DISMISSED


                                        - 2 -